MANN, ROBERT T., Associate Judge.
When the Public Defender withdrew, Strauss was appointed to represent Celona. A fee for his services was set at $10,000.00. Dade County filed in this court Case No. 70-1139, a petition for writ of certiorari to review the fee award. This court granted certiorari and quashed that order. Dade County v. Strauss, Case No. 70-1139, 246 So.2d 137, opinion filed March 16, 1971. While that matter was pending here, Strauss moved in the Criminal Court of Record in the matter of State v. Celona, the original criminal proceeding, for a fee in connection with Case No. 70-1139. Judge Stedman, prior to leaving office, ordered Dade County to pay Strauss $1,500.00 “out *242of the fine and forfeiture fund, for legal services rendered in Case No. 70-1139 in the District Court of Appeal of Florida Third District”. This petition for cer-tiorari seeks to review that order.
Fla.Stat. § 27.53, F.S.A., is intended to facilitate legal services for the indigent accused, not his solvent counsel. Strauss’ services in Case No. 70-1139 are on behalf of Strauss, not Celona. There is no authority for paying Strauss from public funds for defending his trial fee against an arguable claim by the county that it should not be paid. ■
Certiorari is granted, and the challenged order is quashed.
It is so ordered.